It is contended by appellant that the county court has not the power to condemn lands for a state road. There is no question in my mind that the constitution, Article VIII, section *Page 316 
24, copied into the statute, Code 1931, 7-1-3, gives county courts the right of eminent domain to establish public roads. Roads cannot be established except on land, and how could the county courts do so without acquiring the land? The legislature recognizes such power in the county courts in the Code of 1931,54-2-14, referred to in the opinion. But it is contended that the constitution and statute copying it provide that such right shall only be exercised, under "such regulations as may be prescribed by law;" and the law says that county courts shall have the right of eminent domain as to county and district roads, and the state road commission as to state roads. If so, what has become of the power granted by the constitution to county courts to condemn for public highways? Can it be annuled by the legislature by regulations as prescribed by law? Regulation does not connote destruction of a power. The legislature may regulate, but it cannot take away the power. To hold that the statute takes away that power and lodges it exclusively in the state road commission would render the act unconstitutional. We must give the road laws such interpretation as to make them harmonize with the constitution. Every nerve must be strained to that end. Regulation of the right to condemn is found in the statutes, and these regulations must be strictly complied with. Illustrative is chapter 54-2-14, Code 1931, which provides that the court or judge upon being satisfied that the county court is taking the land for public purposes for which eminent domain lies, may enter an order allowing the county court to enter and take possession, but if it does enter and injuries the property, then it shall not be allowed, over objection of the land owner, to abandon the proceeding. It must stand for whatever damages are awarded, much or little. To repeat, the legislature has not, nor cannot, take from the county courts the constitutional right to establish public roads, by express words much less by implication. It cannot do so under the guise of regulation. It has not attempted to do so. This court should not do so.